Citation Nr: 1432393	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-50 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel






REMAND

The Veteran served on active duty from June 1, 1989, to September 29, 1994; he had 3 months and 3 days of active service prior June 1, 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the St. Petersburg Regional Office (RO) of the Department of Veterans Affairs (VA). 

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Here, in March 2007, a VA examiner found that, as there were no noted complaints regarding the Veteran's back or any extensive work up, her low back condition was less likely as not a result of injury sustained during her military experience.  

The Veteran was afforded another VA examination in July 2009, at which the VA examiner opined that the Veteran's back pain was less likely than not related to her left foot injury.  The examiner noted the Veteran's limb length discrepancy and found that there was no evidence of progression of degenerative changes in the spine, which was appropriate for her age.  The examiner also found that the Veteran's current lumbar strain was less likely as not caused by or a result of active duty.  The examiner reasoned that there was no objective evidence to support a claim the current lumbar strain was caused by or began during active duty.  

The Board finds that the VA examiners did not adequately considered the Veteran's contentions or her service treatment records.  The Veteran claims that her back pain and muscle spasms began in service in 1991 and this back condition was aggravated by an August 1992 motor vehicle accident.   She also claims that years of walking with her awkward gait has contributed significantly to her chronic back disability.  See June 2008 Notice of Disagreement and November 2009 Substantive Appeal.  Also, not long after military service, a November 1996 VA examination of the joints showed that the Veteran limped on her left leg.  

Service treatment records revealed that the Veteran was, in fact, seen for complaints of chronic back pain.  She was diagnosed with chronic paravertebral spasm, which was questionable as to whether the condition was secondary to her large breast.  While X-rays of the lumbar and thoracic spine appeared normal, she was referred to physical therapy.  A discharge summary from the Mid Coast Hospital, Department of Rehabilitation Services revealed that the Veteran underwent therapy from December 1991 to January 1992 comprised of heat and electrical stimulation to the paravertebral musculature followed by ultrasound and message to the same area and stretches.  The diagnosis was chronic paravertebral muscle spasm.  In August 1992, the Veteran was involved in a motor vehicle accident in which she sustained a Lisfranc injury and os calcis fracture of the left foot.  She subsequently underwent an open reduction, internal fixation (ORIF), attempted closed reduction of the os calcis, and excision of a posterior prominence.  

Also, in February 2010 rating decision, service connection for gastrocnemius muscle atrophy of left upper and lower leg muscles was granted.  The evidence shows that the Veteran has been granted several disabilities associated with either the motor vehicle accident and/or the left foot problems, which have not been considered by the VA examiners, including residuals of left ankle fracture, status post ORIF; post-operative changes of the left hip graft site; left heel painful scar; scar left hip graft site; gastrocnemius muscle atrophy of the left upper and lower leg muscles; and post-traumatic stress disorder (PTSD).  

Furthermore, the Veteran's representative submitted an article regarding the impact of an awkward gait on an individual's back, which was associated with the Veteran's Virtual VA paperless claims file in July 2014.  

Therefore, a new opinion is warranted that considers the Veteran's complete medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In a July 2014 Written Brief Presentation, the Veteran's representative submitted medical articles without a waiver of initial consideration by the agency of original jurisdiction (AOJ).  On remand, the AOJ must consider all evidence associated with the claims file since the claim was last adjudicated in an October 2009 statement of the case (SOC). 

Finally, as this matter is being remanded for the reasons set forth above, any additional treatment records of the Veteran's back disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to ascertain if she has obtained any treatment regarding her back from any medical care provider, which has not been previously associated with the claims file.  If an affirmative response is received, the Veteran should be requested to forward any such treatment records to the AOJ, or forward the Veteran an Authorization and Consent to Release Information to the VA (VA Form 21-4142), and obtain and associate with the claims file or Virtual VA paperless claims file any identified treatment records.  If a negative response is received from the Veteran, such should be associated with the claims file.

2.  After the completion of the development sought above, schedule the Veteran for an orthopedic examination to determine the nature and etiology of any back disorder.  All indicated tests and studies should be conducted. 

The claims folder, including any relevant records in Virtual VA, and a copy of this remand, must be sent to the examiner for review. The examiner should: 

a)  Identify all current back disabilities.  

b)  For each identified back disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in service, or is otherwise the result of a disease or injury in service.  The examiner should specifically address service treatment records documenting treatment for back pain and spasms as early as November 1991 for which the Veteran underwent physical therapy, and the August 1992 motor vehicle accident.  

c)  The examiner should opine whether any back disability was at least as likely as not caused or aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's abnormal gait and her service-connected disabilities. 

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

3.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completion of the above, the AOJ should review the additional evidence associated with both the paper and Virtual VA claims files since the claim was last addressed in an October 2009 SOC and re-adjudicate the claim.  If a benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

